Fourth Court of Appeals
                               San Antonio, Texas
                                    January 17, 2020

                                  No. 04-19-00591-CV

                                       Zaid TOZI,
                                        Appellant

                                            v.

                                   RJ & SONS LLC,
                                       Appellee

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2018CVF001538D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellee’s brief is due on or before February 3, 2020.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court